Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gaspare J. Randazzo on 04/13/2022.

The application has been amended as follows: 

1.  (currently amended)  A system for interpretable click-through rate prediction, comprising:
	a transformer with multi-head self-attention configured to derive different hierarchical orders of input features by learning various semantic interactions of the input features in different semantic subspaces;
	a plurality of hierarchical attention layers configured to (i) aggregate the different hierarchical orders of the input features to obtain aggregated single-order feature representations starting from a first order and continuing to a k-th order and (iii) derive aggregation attention weights for the different hierarchical orders of the input features based on an applied order of the plurality of hierarchical attention layers;
	an attentional scoring layer configured to evaluate the aggregated single-order feature representations to output a significance of each of the orders with respect to various Click-Through Rate (CTR) predictions;
a hierarchical interpretation layer configured to determine a respective importance of each of the input features in various input feature combinations from which the various CTR predictions are derived based on the aggregation attention weights and the significance of each of the orders with respect to the CTR predictions; and
	a display device configured to display each of the various input feature combinations for the various CTR predictions along with the respective importance of each of the constituent one of the input features in the various input feature combinations, wherein the various semantic interactions of the input features in the different semantic subspaces are learned by the transformer with multi-head self-attention by learning co-effects to text semantics of word pairs one of within a sentence or across multiple sentences regardless of the orders and distances of words in the word pairs, the word pairs being input feature values.
	
	17.  (currently amended)  A method for interpretable click-through rate prediction, comprising:
deriving, by a transformer with multi-head self-attention, different hierarchical orders of input features by learning various semantic interactions of the input features in different semantic subspaces;
aggregating, by a plurality of hierarchical attention layers, the different hierarchical orders of the input features to obtain aggregated single-order feature representations starting from a first order and continuing to a k-th order;
	deriving, by the plurality of hierarchical attention layers, aggregation attention weights for the different hierarchical orders of the input features based on an applied order of the plurality of hierarchical attention layers;
	evaluating, by an attentional scoring layer, the aggregated single-order feature representations to output a significance of each of the orders with respect to various Click-Through Rate (CTR) predictions;
	determining, by a hierarchical interpretation layer, a respective importance of each of the input features in various input feature combinations from which the various CTR predictions are derived based on the aggregation attention weights and the significance of each of the orders with respect to the CTR predictions; and
	displaying, by a display device, each of the various input feature combinations along with the respective importance of each of the constituent one of the input features in the various input feature combinations,
wherein the various semantic interactions of the input features in the different semantic subspaces are learned by the transformer with multi-head self-attention by learning co-effects to text semantics of word pairs one of within a sentence or across multiple sentences regardless of the orders and distances of words in the word pairs, the word pairs being input feature values.

20.  (cancelled) .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
A.	Claims 1-19 are eligible under 35 USC 101. The Examiner notes that the latest set
of claim amendments goes beyond the limitations and simple implementation of an abstract idea. Based
on this disclosure, the examiner considers this a clear recitation of a claimed invention and features that go beyond the limitations and simple implementation of an abstract idea. Therefore, based on these findings of fact, the examiner understands the claimed subject matter to be patent eligible.
B.	Claim 1 is amended to recite features of “a transformer with multi-head self-attention configured to derive different hierarchical orders of input features by learning various semantic interactions of the input features in different semantic subspaces;
	a plurality of hierarchical attention layers configured to (i) aggregate the different hierarchical orders of the input features to obtain aggregated single-order feature representations starting from a first order and continuing to a k-th order and (iii) derive aggregation attention weights for the different hierarchical orders of the input features based on an applied order of the plurality of hierarchical attention layers;
	an attentional scoring layer configured to evaluate the aggregated single-order feature representations to output a significance of each of the orders with respect to various Click-Through Rate (CTR) predictions;
a hierarchical interpretation layer configured to determine a respective importance of each of the input features in various input feature combinations from which the various CTR predictions are derived based on the aggregation attention weights and the significance of each of the orders with respect to the CTR predictions; and
	a display device configured to display each of the various input feature combinations for the various CTR predictions along with the respective importance of each of the constituent one of the input features in the various input feature combinations, wherein the various semantic interactions of the input features in the different semantic subspaces are learned by the transformer with multi-head self-attention by learning co-effects to text semantics of word pairs one of within a sentence or across multiple sentences regardless of the orders and distances of words in the word pairs, the word pairs being input feature values” Claim 17 recites similar elements. No cited references found that would teach or suggest at least theses of amended independent claims 1, and 17.
	Claims 1-19 are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621